Judgment unanimously affirmed. Memorandum: Defendant’s principal argument on appeal from her conviction of robbery, first degree, criminal possession of a weapon, second degree, and grand larceny, third degree, is that the court erred in admitting evidence of an unnecessarily suggestive station house showup identification of her by complainant. Shortly after the crime occurred, police brought complainant to the station house where she saw the attaché case which the robber had taken from her. Immediately thereafter she was shown defendant alone in a room and made a positive identification. The police offered no satisfactory explanation for such a flawed procedure and testimony concerning the resulting identification should have been excluded (see People v Adams, 53 NY2d 241). However, we find no “ ‘reasonable possibility’ ” that the error might have contributed to the conviction (People v Crimmins, 36 NY2d 230, 241; see People v Adams, supra, p 252). The record shows that the complainant had a strong independent basis for the in-court identification. She had had an excellent opportunity to observe the robbers during the incident. Prior to the showup identification, complainant gave police an accurate description of defendant and her clothing. Her identification at trial was positive and unshaken by extensive cross-examination. Moreover, police apprehended defendant near the scene of the crime within one hour thereof in possession of the fruits of the crime and the weapon described by complainant. We have examined the other issues raised on appeal and find no reversible error. (Appeal from judgment of Supreme Court, Monroe County, Boomer, J. — robbery, first degree and other charges.) Present — Dillon, P. J., Hancock, Jr., Callahan, Doerr and Schnepp, JJ.